Citation Nr: 1045511	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1971 
but only his period of service from March 1970 to July 1970 is 
qualifying service.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In June 2010, the Veteran testified at a videoconference hearing 
conducted before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing has been associated with 
the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record on appeal reveals that in a decision dated 
on "6-22-08" the RO found that the circumstances surrounding 
the Veteran's July 1970 assault on a fellow service member and 
subsequent incarceration constitute willful misconduct.  However, 
a review of the record on appeal does not reveal that the RO 
mailed the Veteran notice of this decision.  See 38 C.F.R. 
§ 19.25 (2010).  Therefore, the "6-22-08" decision is not 
final.  See 38 U.S.C.A. § 7105 (2010).  

The Board finds that whether or not the events surrounding the 
Veteran's July 1970 assault on a fellow service member and 
subsequent incarceration constitute willful misconduct are 
inextricably intertwined with his current claim of service 
connection for PTSD.  The Board has reached this conclusion 
because, in writings to the RO and at the recent videoconference 
hearing, the Veteran alleged, in substance, that his PTSD was 
caused by being assaulted by military police officers after his 
July 1970 assault.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304(f) (2010). 

Accordingly, because the recent willful misconduct decision is 
inextricably intertwined with the current claim of service 
connection for PTSD, the Board finds that adjudication of the 
current appeal must be held in abeyance until the Veteran 
receives notice of the willful misconduct decision and either 
appeals that decision or it becomes final.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on the 
matter); Also see 38 U.S.C.A. §§ 5108, 5109A, 7105 (West 2002); 
38 C.F.R. § 3.105 (2010) (holding that RO decisions which are not 
timely appealed are considered final and binding in the absence 
of new and material evidence to reopen the claim or a showing of 
clear and unmistakable error (CUE)); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the Board should deny the claim on the ground of 
lack of legal merit). 

As to the claim of service connection for PTSD, the Board also 
notes that the record includes a January 2009 print-out from the 
RO documenting the fact that the Veteran has been in receipt of 
Social Security Administration (SSA) disability benefits since 
June 2002.  However, these records do not appear in the claim's 
file.  Therefore, while the appeal is in remand status, the 
Veteran's SSA records should be obtained and associated with the 
claim's file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) (holding that medical 
records upon which an award of SSA disability benefits has been 
predicated are relevant to VA claims for service connection and 
an increased rating).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC must mail the Veteran notice 
of the "6-22-08" decision which found that 
the circumstances surrounding his July 1970 
assault on a fellow service member and 
subsequent incarceration constitute willful 
misconduct.  A copy of the notice letter must 
be placed in the Veteran's claims file.  
[This issue should only be returned to the 
Board if the Veteran perfects a timely appeal 
of the decision.]  

2.  The RO/AMC should obtain and associate 
with the claims folder copies of any SSA 
decision awarding disability benefits to the 
Veteran as well as the records used in 
support of any such determination.  Efforts 
to obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that further 
efforts to obtain those documents would be 
futile.  All actions to obtain the requested 
records should be documented fully in the 
claim's file.  Thereafter, the Veteran should 
be notified in writing if the records are 
unavailable.  Because these are Federal 
records, if they cannot be located or no such 
records exist, a memorandum of unavailability 
must be associated with the claim's file and 
the Veteran should be provided with a copy of 
that memorandum.

3.  Then, the RO/AMC should readjudicate the 
claim for service connection for PTSD.  If 
the benefit sought on appeal remains denied, 
the RO/AMC should provide the Veteran and his 
representative with a supplemental statement 
of the case (SSOC) and given a reasonable 
period of time to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

